After a careful consideration of the petition, we have been unable to discover that any material fact or principle of law has either been overlooked or disregarded, and hence there is no ground for a rehearing. While it is quite true that the position taken by respondent's counsel, that the order appealed from was not appealable, was not formally noticed in the opinion of the Court, yet the fact that the Court proceeded to consider the appeal on its merits, affords sufficient evidence that the Court was satisfied that the order was appealable, if for no other reason than if the said order was allowed to stand, the real merits of the case would have been concluded on a mere motion based upon affidavits.
It is, therefore, ordered, that the petition be dismissed and that the stay of the remittitur heretofore granted be revoked.